Citation Nr: 1140755	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-23 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Northport, New York


THE ISSUE

Entitlement to reimbursement of medical expenses incurred at Brookhaven Memorial Hospital from December 12, 2006 to December 15, 2006. 


REPRESENTATION

Appellant represented by:	Miller & Milone, P.C., Attorneys at Law


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1960 to April 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs Medical Center (VAMC) that denied the Appellant's claim of entitlement to reimbursement of medical expenses incurred from December 12 to December 15, 2006. The VAMC determined that reimbursement was appropriate only for expenses incurred on December 10 and 11, 2006.


FINDINGS OF FACT

1. The Veteran is not service-connected for any disabilities. 

2. The Veteran received emergency treatment at a non-VA facility beginning December 10, 2006. 

3. Brookhaven Memorial Hospital is the entity that furnished treatment to the Veteran.

4. The Veteran was transferred from the emergency department of Brookhaven Memorial Hospital on December 11, 2006 and his transfer summary described his condition as stable.

5. The August 2007 and April 2008 opinions of VA physicians are competent evidence that the Veteran was in stable condition, and could be transferred to a VA facility, on December 11, 2006.


CONCLUSIONS OF LAW

1. Brookhaven Memorial Hospital is a proper claimant of reimbursement of medical expenses incurred by the Veteran from December 12 to December 15, 2006. 38 C.F.R. § 17.1004(a) (2010).

2. The criteria for entitlement to reimbursement for medical expenses incurred from December 12 to December 15, 2006, have not been met. 38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that the Appellant was notified in a March 2009 letter of the evidence that VA seeks to provide and the evidence he was expected to provide. Two (2) VA medical opinions also were obtained in August 2007 and April 2008; as they reflect review of the pertinent records, the Board finds them adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The claim subsequently was readjudicated in a statement of the case. However, despite the provision of this notice and assistance, there is no indication in the Veterans Claims Assistance Act of 2000 (VCAA) that Congress intended the Act to revise the unique, specific claim provisions of Chapter 17, Title 38 of the United States Code. See 38 C.F.R. §§ 17.123-17 .132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002). In the circumstances of this case, there is no further duty to notify or to assist.

When VA facilities are not capable of furnishing the care or services required, VA may contract with non-VA facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a VA facility until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility. 38 U.S.C.A § 1703(a)(3)  (West 2002); 38 C.F.R. § 17.52  (2010). 

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance. 38 C.F.R. § 17.54  (2010); Malone v. Gober, 10 Vet. App. 539   (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission. 38 C.F.R. § 17.54 (2010). 

Nevertheless, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where: 

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and 

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and 

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

38 U.S.C.A. § 1728(a)  (West 2002); 38 C.F.R. § 17.120  (2010). 

All three statutory requirements must be met before the reimbursement may be authorized. Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66   (1993). The evidence shows that the Veteran is not service-connected for any disabilities and is not participating in a rehabilitation program under 38 U.S.C. Chapter 31. Therefore, payment or reimbursement of medical expenses pursuant to 38 U.S.C.A. § 1728(a)  must be denied. 

However, payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725  (West 2002) and 38 C.F.R. §§ 17.1000-1008 (2010). To be eligible for reimbursement under that authority, the Veteran must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of that emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, such as, failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728  for the emergency treatment provided (38 U.S.C. § 1728  authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002  (2010). The provisions of 38 U.S.C.A. § 1725  reflect a legislative change, effective October 10, 2008. Specifically, the word "shall" in the first sentence, replaced the word "may," making reimbursement by VA non-discretionary if the statutory requirements are satisfied. Under both the current and prior versions, the statutory requirements had to be met in order for VA to make any payment or reimbursement. If any one of the criteria is lacking, the benefit sought shall not be granted. 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2010); Zimick v. West, 11 Vet. App. 45 (1998); Malone v. Gober, 10 Vet. App. 539 (1997). 

In addition, a Veteran is required to file a claim within 90 days of the latest of the following: (1) July 19, 2001; (2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (4) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party. 38 C.F.R. § 17.1004 (2010).

Evidence within the claims file reflects the VAMC's decision that all criteria under 38 C.F.R. § 17.1002 were met for the reimbursement of the Veteran's initial evaluation and treatment at Brookhaven Memorial Hospital. However, the VAMC denied reimbursement for services rendered to the Veteran after December 11, 2006 on the basis that his condition was stable enough at that time to allow for safe transfer to a VA facility.  38 C.F.R. § 17.1002(d) requires that the basis of a claim for reimbursement of medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred. 

The Appellant contends that the Veteran was "unstable until the very last hours of his stay" and was not "medically able to be moved." See letter dated June 30, 2008. In support of this contention, the Appellant submitted a January 2008 letter stating that a registered nurse had reviewed the medical record. The letter stated that "continued inpatient care was prudent to ensure stabilization and compliance with treatment regime."

The record reflects that the Veteran had experienced fever, vertigo, and diarrhea for three (3) days when he presented to the emergency room of Brookhaven Memorial Hospital. He was assessed with, and treated for, acute renal failure, intravascular depletion, and dehydration.  A December 10, 2006 (day of intake) case management screen and assessment states that the Veteran was not a high risk patient. The clinical record indicates that the Veteran was discharged by the emergency department of Brookhaven Memorial Hospital on December 11, 2006 and was transferred to an inpatient room within the same facility. The transfer sheet shows that the Veteran was non-ambulatory at the time of transfer, but did not require the assistance of a nurse. A summary completed after the Veteran's transfer to his room includes a nurse's assessment that he was stable as well as alert and oriented. 

A consultation request completed by a hospital physician on December 11, 2006 indicates that the clinical severity of the Veteran's condition was "Level III: elective" and reflects consideration of "inpt vs outpt" treatment. A separate December 11, 2006 consultation sheet observes that the Veteran was in no acute distress and his renal functions had improved after his initial treatment.

A December 11, 2006 (post-transfer) nursing note states that the Veteran had no complaints. Notes dated December 12, 2006 reflect that he no longer experienced dizziness and had no chest pain, but remained light-headed. A physician directed that the Veteran continue receiving supportive care and that angiotensive medications could be administered after his renal functions were stable.  Progress notes also dated December 12, 2006 describe his renal functions as significantly improved. 

On December 13, 2006 the Veteran was noted to have no complaints and to be in no distress; administration of a low dose of angiotensive medication was being considered. His renal indices were described as continuing to normalize. On December 14, 2006 nursing notes describe the Veteran as without complaint and resting comfortably.  A note from the renal service states that his acute renal failure was "in resolution."  The Veteran was discharged on December 15, 2006.  A discharge summary describes the hospital course as "uneventful." 

In August 2007, a VA physician reviewed the Veteran's inpatient records from Brookhaven Memorial Hospital. The physician opined that he was "stable" for transfer on December 11, 2006.  In April 2008, the Veteran's medical records were provided to another physician for clinical re-evaluation of the date on which his condition was stable.  The April 2008 physician also determined that the Veteran was "stable" on December 11, 2006 and could have been transferred to a VA facility. The physician explained that the clinical record did not reveal any major renal pathology on December 11 and showed that the Veteran had responded to intravenous hydration on the first day of treatment. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Although the Appellant contends that the Veteran was not medically stable enough to allow his transfer until "the very last hours of his stay" on December 15, 2006, there is competent medical evidence within the claims file that he was stable on December 11, 2006.  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  Although lay evidence has been found to be competent with regard to observation of a disease with "unique and readily identifiable features" (see, e.g., Barr, 21 Vet. App. 303), laypersons have been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

After determining the competency and credibility of evidence, the Board must weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Having carefully considered the Appellant's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and, as such, it must be denied. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The Appellant submitted a January 2008 letter from a nurse in support of his claim. However, the letter did not state an explicit medical opinion that the Veteran remained in the hospital because his condition was not stable, but stated that "inpatient care was prudent to ensure stabilization."  The letter does not refer to any specific clinical data. Further, intake assessments reflect that the Veteran was not a high risk patient and health care professionals employed by the Appellant transferred him from the emergency department on December 11, 2006.  After his transfer a nurse assessed his condition on December 11 as stable, a physician noted the clinical severity of his condition as "Level III: elective," and treatment notes reflect that he had no complaints. Subsequent notes reflect continued improvement in his condition as shown by normalizing renal indices. 

The care administered to the Veteran in the hospital after his transfer from the emergency department was described by a physician as "supportive." Although a December 12, 2006 note indicates that his renal functions were not yet stable, they were described as significantly improved.  Further, no physician indicated that his overall (italics added for emphasis) condition was not stable enough to allow for safe transfer to a VA facility pursuant to 38 C.F.R. § 17.1002(d).  A discharge summary written by a physician employed by the Appellant describes the Veteran's course of treatment as "uneventful."

The question presented in this case is essentially medical in nature. The Board is prohibited from exercising its own independent judgment to resolve medical questions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). Competent medical evidence is required. 38 C.F.R. § 3.159(a)(1). 

Two (2) VA physicians have reviewed the clinical record and provided opinions that the Veteran's condition was stable (enough for transfer to a VA facility) on December 11, 2006. Although the 2007 physician did not provide reasoning for his opinion, the opinion was based on review of the treatment record. The opinion of the April 2008 physician presents a clear and well-reasoned rationale with a basis in objective supporting clinical data. Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  The Board finds the opinions competent and probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Guerrieri v. Brown, 4 Vet. App. 467 (1993); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). The opinions are supported by notations within the clinical record that the Veteran's condition was improving, was not high risk, was stable on December 11, 2006.  

The letter from a nurse that was submitted by the Appellant in January 2008 does not provide reasoning based on clinical data and incorrectly states that care was provided in 2007.  The nurse's statement that continued treatment was needed to ensure stabilization is not consistent with the notations in the clinical record reviewed above.  Caluza, 7 Vet. App. at 511-512.  Although the Appellant's counsel has stated that the Veteran's condition was not stable due to "fevers and other complicating factors" (see June 2008 letter), counsel has not indicated any specialized training or other qualifications conferring competency to make medical opinions. Woehlaert, 21 Vet. App. 456.  The Board finds the opinions of the two (2) VA physicians, supported by the clinical record, more probative than the opinions of the Appellant's nurse and counsel.

The clear preponderance of the competent medical evidence of record is against a determination that, after December 11, the Veteran continued to experience medical emergency of such a nature that he could not have been safely transferred to a VA facility. The doctrine of reasonable doubt is not for application. See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). Therefore, the Board finds that the Veteran is not eligible to receive reimbursement for the reasonable value of hospital treatment rendered after December 11, 2006 under the provisions of 38 U.S.C.A. § 1725 and its implementing regulations. 









(CONTINUED ON NEXT PAGE)
In the absence of evidence to establish that the non-VA medical services rendered to the Veteran from December 12 to December 15, 2006, meet the criteria of 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725, reimbursement of the incurred expenses is not warranted. 


ORDER

Entitlement to reimbursement of medical expenses incurred at Brookhaven Memorial Hospital from December 12, 2006 to December 15, 2006 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


